ON MOTION EOR REHEARING.
BLAND, P. J.
*626estoppel. *625By a more critical examination of the transcript we discover that the deed from Chapman and wife does contain a clause whereby Chapman warrants the title to the premises conveyed to Yesey (including the Lawson lands).' A brief restatement of the salient facts in the record is a necessary predicate to an understanding of the conclusions reached. They are as follows: Lawson first verbally authorized Chapman to sell his lands. Afterwards, when informed *626by Chapman, that he was about to make a sale, Lawson made out a quitclaim deed to the lands leaving the name of the grantee blank. This deed he and his wife signed, but did not acknowledge, and transmitted to Chapman with written authorization to Chapman to write in the name of the grantee when he should effect a sale. Chapman received the deed and retained the same. He afterwards made a sale of the lands, and he and his wife made a deed conveying them to the purchaser Yesey, which deed and the Lawson quitclaim deed were both placed on record, but the name of a grantee was not written in the Lawson deed when recovered. Chapman did not report the sale to Lawson. After Lawson ascertained that Chapman had made the sale, he saw Chapman and they made a settlement, and Chapman agreed that $355 was due Lawson on account of the sale of the land and gave him an account against the estate of a deceased person to collect and apply on the debt. The account was not paid and Lawson demanded payment of Chapman. Chapman demanded a deed to himself from Lawson for .the lands. This Lawson refused to make and Chapman refused to pay the purchase money to Lawson, hence this suit. Chapman had authority from Lawson to sell the lands and authority to write the name of the purchaser as grantee in the Lawson deed. He has that authority still, as it has never been revoked. Field v. Stagg, 52 Mo. 534; Brim v. Fleming, 135 Mo. 597. When the name of Yesey is written in, the deed will be effectual to convey all the interest Lawson had in and to the lands. Field v. Stagg, supra; Wilson v. Kimmel, 109 Mo. 260; Chandler v. Bailey, 89 Mo. 641; Harrington v. Fortner, 58 Mo. 468. Lawson by his conduct, would, if living, be estopped, and his heirs claiming under him are estopped to set up any claim to the lands, for Lawson authorized Chapman to make the sale. Chapman did sell, and by the bringing of this suit Lawson ratified the sale, and the equitable title of the Lawson heirs is in Yesey, the purchaser, *627and as to him the heirs of Lawson are estopped to set np adverse title, as against Yesey the purchaser. So that there is no apparent danger that Chapman can or will ever be called on to defend his warranty to Yesey against an adverse claim of the Lawson heirs, and there is no valid excuse for him to withhold the money he received for the lands. It is perhaps well enough to intimate that in our opinion when the judgment in this case is paid the administrator of Lawson’s estate should report the facts to the proper probate court and ask for an order directing him as administrator of Lawson’s estate to make a deed conveying the lands to Yesey; as the latter has bought and paid for the lands he should have both the legal and equitable title whenever the estate shall have received payment. Motion for rehearing overruled and judgment affirmed.
All concur.